Citation Nr: 9906315	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-30 402	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1954.  
This appeal arises from an October 1996 rating action in 
which the RO denied service connection for tinnitus.


FINDING OF FACT

The veteran has a current diagnosis of tinnitus which is 
related to exposure to rifle fire in service. 


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals no 
complaints, findings, or diagnosis of tinnitus.  His DD214 
reveals that he received a Marksman Badge.  He has service 
connection for defective hearing in the left ear which is 
currently evaluated as 0 percent disabling.

At an August 1954 VA audiological examination, the veteran 
complained of hearing loss in his left ear due to exposure to 
rifle fire.  The diagnoses were perceptive deafness of the 
left ear and intermittent tinnitus aurium of the left ear.

On VA examination in January 1955 diagnoses again included 
defective hearing in the left ear and tinnitus.

At a January 1956 VA audiological examination, the veteran 
complained of difficulty in hearing and at times, buzzing and 
ringing in his ear.  The diagnoses included transient 
tinnitus aurium of the left ear.  

At a September 5, 1996 VA audiological examination, the 
veteran provided a history of exposure to rifle fire in the 
military and subsequent noise exposure in a machine shop.  
The examiner noted constant bilateral tinnitus since 1952.
 
At a September 25, 1996 VA audiological examination, the 
veteran stated that he experienced ringing in the left ear.  
The diagnoses included tinnitus.

II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for tinnitus is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which might pertain to 
the issue on appeal.  No further assistance to the appellant 
is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by wartime 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is a continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the 
veteran's service.  See 38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct 
service connection entails proof that exposure during service 
caused the malady that appears many years later); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran 
may not have had a particular condition diagnosed in service, 
or for many years afterwards, service connection can still be 
established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993). 

The Board has carefully considered the evidence of record and 
finds that the evidence supports a finding that tinnitus was 
incurred in service.  Service connection has been established 
for left ear hearing loss and the hearing loss is considered 
to be the result of noise exposure in service.  Although 
service medical records do not report tinnitus, it has been 
consistently diagnosed since August 1954, a period commencing 
one month after discharge from service.  The Board concludes 
that tinnitus cannot reasonably be disassociated from the 
veteran's reported acoustic trauma in service.  Accordingly, 
service connection on a direct service-incurrence basis for 
tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

